


117 HR 4794 IH: Making Advances in Mammography and Medical Options for Veterans Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4794
IN THE HOUSE OF REPRESENTATIVES

July 29, 2021
Ms. Brownley (for herself and Mrs. Miller-Meeks) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To improve mammography services furnished by the Department of Veterans Affairs, and for other purposes.

 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Making Advances in Mammography and Medical Options for Veterans Act. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
TITLE I—Screening and early detection 
Sec. 101. Strategic plan for breast imaging services for veterans. 
Sec. 102. Telemammography pilot program of Department of Veterans Affairs. 
Sec. 103. Upgrade of breast imaging at facilities of Department of Veterans Affairs to three-dimensional digital mammography. 
Sec. 104. Study on availability of testing for breast cancer gene among veterans and expansion of availability of such testing. 
Sec. 105. Mammography accessibility for paralyzed and disabled veterans. 
Sec. 106. Report on access to and quality of mammography screenings furnished by Department of Veterans Affairs. 
TITLE II—Partnerships for research and access to care 
Sec. 201. Partnerships with National Cancer Institute to expand access of veterans to cancer care. 
Sec. 202. Report by Department of Veterans Affairs and Department of Defense on interagency collaboration on treating and researching breast cancer. 
IScreening and early detection 
101.Strategic plan for breast imaging services for veterans 
(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a strategic plan for improving breast imaging services for veterans. (b)ElementsThe strategic plan required by subsection (a) shall— 
(1)cover the evolving needs of women veterans; (2)address geographic disparities of breast imaging furnished at a facility of the Department of Veterans Affairs and the use of breast imaging through non-Department providers in the community; 
(3)address the use of digital breast tomosynthesis (DBT–3D breast imaging); (4)address the needs of male veterans who require breast cancer screening services; and 
(5)provide recommendations on— (A)potential expansion of breast imaging services furnished at facilities of the Department, including infrastructure and staffing needs; 
(B)the use of digital breast tomosynthesis; (C)the use of mobile mammography; and 
(D)other access and equity improvements for breast imaging. 102.Telemammography pilot program of Department of Veterans Affairs (a)In generalCommencing not later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall carry out a pilot program to provide telemammography services for veterans who live in— 
(1)States where the Department of Veterans Affairs does not offer breast imaging services at a facility of the Department; or (2)locations where access to breast imaging services at a facility of the Department is difficult or not feasible, as determined by the Secretary. 
(b)DurationThe Secretary shall carry out the pilot program under subsection (a) for a three-year period beginning on the commencement of the pilot program. (c)LocationsIn carrying out the pilot program under subsection (a), the Secretary may use community-based outpatient clinics, mobile mammography, Federally qualified health centers (as defined in section 1861(aa)(4) of the Social Security Act (42 U.S.C. 1395x(aa)(4)), rural health clinics, critical access hospitals, clinics of the Indian Health Service, and such other sites as the Secretary determines feasible to provide mammograms under the pilot program. 
(d)Sharing of images and resultsUnder the pilot program under subsection (a)— (1)mammography images generated shall be sent to the centralized telemammography center of the Department for interpretation by expert radiologists; and 
(2)results shall be shared with the veteran and their primary care provider. (e)Report (1)In generalNot later than one year after the conclusion of the pilot program under subsection (a), the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report evaluating the pilot program. 
(2)ElementsThe report required by paragraph (1) shall include the following: (A)An assessment of the quality of the mammography provided under the pilot program under subsection (a). 
(B)Feedback from veterans and providers participating in the pilot program. (C)A recommendation of the Secretary on the continuation or discontinuation of the pilot program.  
103.Upgrade of breast imaging at facilities of Department of Veterans Affairs to three-dimensional digital mammographyNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall— (1)upgrade all mammography services at facilities of the Department of Veterans Affairs that provide such services to use digital breast tomosynthesis technology, also known as three-dimensional breast imaging; and 
(2)submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report— (A)indicating that the upgrade under paragraph (1) has been completed; and 
(B)listing the facilities or other locations of the Department at which digital breast tomosynthesis technology is used. 104.Study on availability of testing for breast cancer gene among veterans and expansion of availability of such testing (a)Study (1)In generalThe Secretary of Veterans Affairs shall conduct a study on the availability of access to testing for the breast cancer gene for veterans diagnosed with breast cancer, as recommended by the guidelines set forth by the National Comprehensive Cancer Network. 
(2)ElementsIn conducting the study under paragraph (1), the Secretary shall examine— (A)the feasibility of expanding the Joint Medicine Service of the Department of Veterans Affairs to provide genetic testing and counseling for veterans with breast cancer across the country; and 
(B)access to such testing and counseling for veterans living in rural or highly rural areas, and any gaps that may exist with respect to such access.  (b)Expansion of availability of testing (1)In generalThe Secretary shall update guidelines or institute new guidelines to increase the use of testing for the breast cancer gene and genetic counseling for veterans diagnosed with breast cancer. 
(2)Decision support toolsIn updating or instituting guidelines under paragraph (1), the Secretary may develop clinical decision support tools to facilitate delivery of breast cancer care that is in line with national cancer guidelines. (c)ReportNot later than two years after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on— 
(1)the results of the study under subsection (a); (2)any updates to guidelines or new guidelines instituted under subsection (b); and 
(3)any progress of the Department in improving access to and usage of testing for the breast cancer gene among veterans diagnosed with breast cancer, including for veterans living in rural or highly rural areas. (d)DefinitionsIn this section, the terms rural and highly rural have the meanings given those terms in the Rural-Urban Commuting Areas coding system of the Department of Agriculture.  
105.Mammography accessibility for paralyzed and disabled veterans 
(a)Study 
(1)In generalThe Secretary of Veterans Affairs shall conduct a study on the accessibility of breast imaging services at facilities of the Department of Veterans Affairs for veterans with paralysis, spinal cord injury or disorder (SCI/D), or another disability. (2)AccessibilityThe study required by paragraph (1) shall include an assessment of the accessibility of the physical infrastructure at breast imaging facilities of the Department, including the imaging equipment, transfer assistance, and the room in which services will be provided as well as adherence to best practices for screening and treating veterans with a spinal cord injury or disorder. 
(3)Screening rates 
(A)MeasurementThe study required by paragraph (1) shall include a measurement of breast cancer screening rates for veterans with a spinal cord injury or disorder during the two-year period preceding the commencement of the study, including a breakout of the screening rates for such veterans living in rural or highly rural areas. (B)Development of methodIf the Secretary is unable to provide the measurement required under subparagraph (A), the Secretary shall develop a method to track breast cancer screening rates for veterans with a spinal cord injury or disorder. 
(4)ReportNot later than two years after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the findings of the study required by paragraph (1), including— (A)the rates of screening among veterans with a spinal cord injury or disorder, including veterans living in rural or highly rural areas, as required under paragraph (3)(A); or 
(B)if such rates are not available, a description of the method developed to measure such rates as required under paragraph (3)(B). (b)Care from non-Department providersThe Secretary shall update the policies and directives of the Department to ensure that, in referring a veteran with a spinal cord injury or disorder for care from a non-Department provider, the Secretary shall— 
(1)confirm with the provider the accessibility of the breast imaging site, including the imaging equipment, transfer assistance, and the room in which services will be provided; and (2)provide additional information to the provider on best practices for screening and treating veterans with a spinal cord injury or disorder. 
(c)DefinitionsIn this section, the terms rural and highly rural have the meanings given those terms in the Rural-Urban Commuting Areas coding system of the Department of Agriculture.  106.Report on access to and quality of mammography screenings furnished by Department of Veterans Affairs (a)In generalNot later than two years after the date of the enactment of this Act, the Inspector General of the Department of Veterans Affairs shall submit to the Secretary of Veterans Affairs, the Committee on Veterans' Affairs of the Senate, and the Committee on Veterans' Affairs of the House of Representatives a report on mammography services furnished by the Department of Veterans Affairs. 
(b)ElementsThe report required by subsection (a) shall include an assessment of— (1)the access of veterans to mammography screenings, whether at a facility of the Department or through a non-Department provider, including any staffing concerns of the Department in providing such screenings; 
(2)the quality of such screenings and reading of the images from such screenings, including whether such screenings use three-dimensional mammography; (3)the communication of the results of such screenings, including whether results are shared in a timely manner, whether results are shared via the Joint Health Information Exchange or another electronic mechanism, and whether results are incorporated into the electronic health record of the veteran; 
(4)the performance of the Women’s Breast Oncology System of Excellence of the Department; and (5)the access of veterans diagnosed with breast cancer to a comprehensive breast cancer care team of the Department. 
(c)Follow-UpNot later than 180 days after the submittal of the report under subsection (a), the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a plan to address the deficiencies identified in the report under subsection (a), if any.  IIPartnerships for research and access to care 201.Partnerships with National Cancer Institute to expand access of veterans to cancer care (a)Access to care in each VISN (1)In generalThe Secretary of Veterans Affairs shall enter into a partnership with not fewer than one cancer center of the National Cancer Institute of the National Institutes of Health in each Veterans Integrated Service Network of the Department of Veterans Affairs to expand access to high-quality cancer care for women veterans. 
(2)Treatment of rural veteransThe Secretary, in carrying out partnerships entered into under paragraph (1), shall ensure that veterans with breast cancer who reside in rural areas or States without a cancer center that has entered into such a partnership with the Secretary are able to receive care through such a partnership via telehealth. (b)Report on partnership To increase access to clinical trialsNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on— 
(1)how the Secretary will ensure that the advancements made through the existing partnership between the Department of Veterans Affairs and the National Cancer Institute to provide veterans with access to clinical cancer research trials (commonly referred to as NAVIGATE) are permanently implemented; and (2)the determination of the Secretary of whether expansion of such partnership to more than the original 12 facilities of the Department that were selected under such partnership is feasible. 
(c)Periodic reportsNot later than three years after the date of the enactment of this Act, and every three years thereafter, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report— (1)assessing how the partnerships entered into under subsection (a)(1) have impacted access by veterans to cancer centers of the National Cancer Institute, including an assessment of the telehealth options made available and used pursuant to such partnerships; and 
(2)describing the advancements made with respect to access by veterans to clinical cancer research trials through the partnership described in subsection (b)(1), including how many of those veterans were women veterans, minority veterans (including racial and ethnic minorities), and rural veterans, and identifying opportunities for further innovation. 202.Report by Department of Veterans Affairs and Department of Defense on interagency collaboration on treating and researching breast cancer (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in collaboration with the Secretary of Defense, shall submit to Congress a report on all current research and health care collaborations between the Department of Veterans Affairs and the Department of Defense on treating veterans and members of the Armed Forces with breast cancer. 
(b)ElementsThe report required by subsection (a)— (1)shall include a description of potential opportunities for future interagency collaboration between the Department of Veterans Affairs and the Department of Defense with respect to treating and researching breast cancer; and 
(2)may include a focus on— (A)with respect to women members of the Armed Forces with a diagnosis of or who are undergoing screening for breast cancer, transition of such members from receiving care from the Department of Defense to receiving care from the Department of Veterans Affairs; 
(B)collaborative breast cancer research opportunities between the Department of Veterans Affairs and the Department of Defense; (C)access to clinical trials; and 
(D)such other matters as the Secretary of Veterans Affairs and the Secretary of Defense consider appropriate.  